-)$,(j)2(t -6Wi^W




                                                                                                  VKv\CcWv


                                                                    ~ " k\LJr__n"
                                                                        e, \ y\(xJ"


                                                                                               Til
                                                                    BILl^jhss
                                                                                                     25 8 I

                                                                                      COURT OFCRj?ilMAL APPgAjS
       \w\c^,l
   •ru*\w\<^J    \_±_&nxj£=LJz   9—'—             -^cv_5l_                                  MAY 04 2015

                                                                                       -^te4e©sfa7eter^




(^ 1^aL „ iVmo s -IVcioVq 5,
                                                   k^A                TIC/ c



         Tl- L              }     •?&.. j"   S>      • g •A^n    CJQ'~J^~. ^ '




I
X,4-c-Vws     jC^fi^ T"
                 f
                          OVX                                                                                 £•&-**•-*-


ClU.W\


•\-p     V\^v>t Vvty'iptA VH vVK Vio-^' U• L^-V-t-                 \NJYpVe-      VvACt.       WvU Vkc»<-.



                                                                [Ipvo^tNJL S
                                                                                                                 Li"!. ;'C>_L.C>'